        Case 2:17-cr-00213-JCZ-JVM Document 75 Filed 01/28/20 Page 1 of 1

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                  CRIMINAL NO. 17-213
 VERSUS                                                    SECTION "A"
 JON C. BALLAY                                             VIOLATION:



                         NOTICE OF SENTENCING (cont’d from 2/4/20)

Take notice that this criminal proceeding is set for April 7, 2020 at 10:00 AM, before Judge
Jay C. Zainey, Ctrm C467, 500 Poydras Street, New Orleans, LA.

      IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING.

PERSONS ON BOND MUST REPORT TO THE DEPUTY U. S. MARSHAL IMMEDIATELY OUTSIDE
THE COURTROOM FOR EVALUATION AND SEARCH 15 MINUTES PRIOR TO APPEARANCE.

                                                        CAROL. L. MICHEL, CLERK
Date: January 28, 2020                                  by: James Crull, Deputy Clerk

                                 * * * * * * * * * * * * *

TO:

✓ JON C. BALLAY (custody)                        ✓ AUSA: Jordan Ginsberg

✓ David Rozas and Karl Ludwig, Counsel           ✓ U.S. Probation Office

                                                 ✓ U.S. Probation Office - Pretrial Services Unit

                                                 ✓ U.S. Marshal

                                                 ✓ JUDGE

If you change address,                           ✓ FBI Richard Clark
notify clerk of court
by phone, (504) 589-7688
